PER CURIAM.
Because Troton, Inc., an entity separate from appellants, acquired the subject property, Troton’s purchase did not affect appellants’ agreement to pay appellees’ commission for the 1973 sale of the property. We therefore affirm the trial court’s Amended Final Judgment. See Ed Skoda Ford, Inc. v. P & P Paint & Body Shop, Inc., 277 So.2d 818 (Fla. 3d DCA), cert. denied, 284 So.2d 395 (Fla.1973); Mease v. Warm Mineral Springs, Inc., 128 So.2d 174 (Fla. 2d DCA), cert. denied, 132 So.2d 291 (Fla.1961); Marks v. Green, 122 So.2d 491 (Fla. 1st DCA 1960).
Affirmed.